DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examination Note
	The office notes that the instant filing of the claims, specification, and drawings appears to be identical to the original filing of parent application 15/972,908.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/20/2022 is/are being considered by the examiner.
IDS dated 07/20/2022
US Ref 4 (US 2008/0181755) was submitted by Dennis Harris, as opposed to Livingston et al.. The office has considered US 2008/0181755 from Harris.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1, 2, 3, 4, 5, 16, 17, 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 2, 3, 4, 5, 16, 17, 18 of prior U.S. Patent No. 11,174,846 (parent application 15/972,908), respectively. This is a statutory double patenting rejection.
Claim Interpretation Notes
Claim 1
The office notes that the typographical error of “an area of …” in line 9 is a clear typographical error of “the area of …” and therefore instant claim 1 and patent claim 1 exactly match in scope. Please see the claim objection section below.
Claim 5
The office notes that the stylistic differences between the instant claim 5 and patent claim 5 are solely stylistic and the claims exactly match in scope.
Claim 16
The office notes that the typographical error of “an area of …” in line 9 is a clear typographical error of “the area of …” and therefore instant claim 16 and patent claim 16 exactly match in scope. Please see the claim objection section below.
Claim 18
The office notes that the stylistic differences between the instant claim 18 and patent claim 18 are solely stylistic and the claims exactly match in scope.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 6, 7, 8, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 7, 8, 9 of U.S. Patent No. 11,174,846 (parent application 15/972,908), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. The application claims are broader in at least one aspect, please see the table below where the underlining indicates claim features that are not required by (ie. different scope than) the other claim set. Italicized recitations are discussed below.

Instant Application 17/501,475
US Patent 11,174,846
Claim 6
Claim 6
Instant Claim 1 and Patent Claim 1 are identical in scope.

The multilayer protective covering of claim 1, further comprising: 

an erosion covering affixed to a portion of the top conductive layer, the erosion covering protecting against erosion of the top conductive layer.
Instant Claim 1 and Patent Claim 1 are identical in scope.

The multilayer protective covering of claim 1, further comprising:

an erosion covering affixed to a portion of the top conductive layer, the erosion covering configured for protecting against erosion of the top conductive layer.
Claim 7
Claim 7
A system for protecting a wind turbine blade from lightning strikes, the system comprising: 

the wind turbine blade including a lightning receptor extending through an opening in a blade surface of the wind turbine blade; and 


a plurality of protective blade coverings applied to the wind turbine blade,

wherein the plurality of protective blade coverings are positioned on the blade surface around the lightning receptor and are configured to transfer electrical current from a lightning strike on the blade surface to the lightning receptor, and wherein only a portion of the blade surface is covered by the plurality of protective blade coverings and other portions of the blade surface are uncovered by the plurality of protective blade coverings.
A system for protecting a wind turbine blade from lightning strikes, 

wherein the wind turbine blade includes a lightning receptor extending through an opening in a blade surface of the wind turbine blade, the system comprising:

a plurality of protective blade coverings applied to the wind turbine blade,

wherein the plurality of protective blade coverings are positioned on the blade surface and the plurality of protective blade coverings are configured to transfer electrical current from a lightning strike on the blade surface to the lightning receptor, and wherein only a portion of the blade surface is covered by the plurality of protective blade coverings and other portions of the blade surface are uncovered by the plurality of protective blade coverings;

wherein each blade covering comprises a bottom conductive layer, a top conductive layer, and dielectric material disposed between the bottom conductive layer and the top conductive layer;

wherein the bottom conductive layer comprises a metallic material and the metallic material comprises copper or aluminum.
Claim 8
Claim 8
The system of claim 7, wherein the portion of the blade surface covered by the plurality of protective blade coverings includes a tip region of the wind turbine blade.
The system of claim 7, wherein the portion of the blade surface covered by the plurality of protective blade coverings includes a tip region of the wind turbine blade.
Claim 9
Claim 9
The system of claim 7, wherein 

the plurality of protective blade coverings comprises: a bottom conductive layer affixed to the blade surface, the bottom layer having a first opening that is aligned with the lightning receptor such that the lightning receptor is exposed through the first opening and spaced apart from the bottom conductive layer; 

a dielectric layer affixed to the bottom conductive layer, the dielectric layer having a second opening that is aligned with the lightning receptor such that the lightning receptor is exposed through the second opening and spaced apart from the dielectric layer; and 

a top conductive layer affixed to the dielectric layer and covering the lightning receptor, the top conductive layer configured to direct electrical current from a lightning strike on the blade surface to the lightning receptor.
The system of claim 7, wherein

the bottom layer has a first opening that is aligned with the lightning receptor such that the lightning receptor is exposed through the first opening and spaced apart from the bottom conductive layer;




the dielectric layer has a second opening that is aligned with the lightning receptor such that the lightning receptor is exposed through the second opening and spaced apart from the dielectric layer; and


the top conductive layer affixed is to the dielectric layer and covers the lightning receptor, the top conductive layer configured to direct electrical current from a lightning strike on the blade surface to the lightning receptor.


Claim 7
Instant claim 7 includes language of the bottom and dielectric layers being “affixed” that is not explicitly recited in Patent claim 7, however this claim scope is included in Patent Claim 7 line 4,10-11.

Thus, it is apparent, for the broadening aspect, that the respective patent claim(s) includes features that are not in the respective application claim(s) as indicated in the table above.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the respective application claims are anticipated by the respective patent claims, with respect to the broadening aspect, then the respective application claims are obvious over the respective patent claims with respect to the broadening aspect


Specification
The disclosure is objected to because of the following informalities:
Para18
L4, replace numeric “5” with the spelled-out “five”, as the recitation is not a reference character and the number is less than ten.
Para37
L2, amend “cut line [[3]] 3-3”
Appropriate correction is required.


Drawings
The drawings are objected to because
Fig2
Reference character area 2 missing, per Para33L1
Fig3
Improper numbering of views, see MPEP 1.84(h) and (u)
Improper projection lines, see MPEP 1.84(h)
Fig4
Improper reference character 400 underlining, see MPEP 1.84(q), and move ref char 400 to be closer to the method flowchart for ease of viewing
Fig6
Improper reference character 600 underlining, see MPEP 1.84(q), and move ref char 600 to be closer to the method flowchart for ease of viewing
Ref char 608 not present in the specification
Fig7B
Missing ref char 126, 120, per Para50
Photographs of Fig5A-D and Fig7A-G
See MPEP 1.84(b)(1); the subject matter of the application admits of illustration by a drawing and therefore a drawing is required in place of the photographs, further the instant photographs are not of sufficient quality so that all details in the photographs are reproducible in the printed patent.

The office notes that an amendment of the drawings to match those presented in the US 11,174,846, the patent version of the parent application, would overcome the instant drawing objections, and that such an amendment would not invoke a new matter issue.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L9 amend “than [[an]]the area of the grounding connection” to improve clarity by correcting the clear typographical error
L11 amend “exposed through the second opening” to improve clarity by correcting the clear typographical error
Claim 5
L2, amend “the bottom conductive layer and the top conductive layer[[s]]” to improve claim clarity
Claim 9
L2 amend “the bottom conductive layer” to improve clarity by providing the full formal antecedent basis
Claim 14
L1-2, amend “the bottom conductive layer and the top conductive layer[[s]]” to improve claim clarity
Claim 16
L9 amend “than [[an]]the area of the lightning receptor” to improve clarity by correcting the clear typographical error
Claim 18
L2, amend “the bottom conductive layer and the top conductive layer[[s]]” to improve claim clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6
L2-3, limitation “the erosion covering protecting against erosion of the top conductive layer” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown when a structure would infringe on the cited limitation as it is unclear if the erosion covering requires that the structure be capable of protecting against erosion or if the cited limitation requires the erosion covering to actively protect against erosion, as the later interpretation would only exist while the claimed device is being used in a particular non-described/claimed working environment, and the claim language does not provide sufficient guidance such that two of ordinary skill in the art would reasonably come to the same conclusion regarding the instant claim scope
Claim 7
L7, limitation “and are configured to transfer …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unclear what structure in particular is being modified by the cited limitation, as cited limitation may be modifying the blade surface or the plurality of protective blade coverings
Claim 15
L3-4, limitation “the erosion covering protecting against erosion of the top conductive layer” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown when a structure would infringe on the cited limitation as it is unclear if the erosion covering requires that the structure be capable of protecting against erosion or if the cited limitation requires the erosion covering to actively protect against erosion, as the later interpretation would only exist while the claimed device is being used in a particular non-described/claimed working environment, and the claim language does not provide sufficient guidance such that two of ordinary skill in the art would reasonably come to the same conclusion regarding the instant claim scope
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livingston (US 7,896,616).
Claim 7
Livingston discloses:
“A system for protecting a wind turbine blade from lightning strikes (best seen Fig1-8), the system comprising: 
the wind turbine blade including a lightning receptor (best seen Fig8, connection point 45) extending through an opening in a blade surface of the wind turbine blade (best seen Fig8/7); and 
a plurality of protective blade coverings applied to the wind turbine blade (best seen Fig8, layers 144/143/140), wherein the plurality of protective blade coverings are positioned on the blade surface around the lightning receptor and are configured to transfer electrical current from a lightning strike on the blade surface to the lightning receptor (best seen Fig7/8; abstract), and 
wherein only a portion of the blade surface is covered by the plurality of protective blade coverings and other portions of the blade surface are uncovered by the plurality of protective blade coverings (best seen Fig7, surface of blade 5 is not entirely covered).”
Claim 8
Livingston discloses: “The system of claim 7, wherein the portion of the blade surface covered by the plurality of protective blade coverings includes a tip region of the wind turbine blade (best seen Fig7, coverings are in the tip region of tip 15).”


Allowable Subject Matter
Claim 1-6, 9-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the rejections under Double Patenting, and/or formal matters as discussed above.
Claim 1, 9, 16 
The prior art of record fails to anticipate or render obvious the limitations of claim 1/9/16, and in particular the arrangement of;
a bottom conductive layer affixed to the surface of the device or wind turbine blade, a dielectric layer affixed to the bottom conductive layer, and a top conductive layer affixed to the dielectric layer;
in combination with the remaining limitations of claim 1/9/16.
As Livingston (US 7,896,616) is the closest prior art which as can be seen in Fig8, has three layers with the particular opening hole arrangement as claimed, however layer 144 is not a conductive layer. Ackerman (US 9,481,157) would be the closest prior art that teaches, see Fig4, a bottom conductive layer 132 with a dielectric layer 104 and a top conductive layer 110, however the arrangement of Ackerman is designed to divert electric current from a lightning strike away from the fasteners and substructure, which destroy the operation design of Livingston as Ackerman electrically functions in the complete opposite manner.
Claims 2-6, 10-15, 17-18 would be allowable based on dependency on claims 1/9/16 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,896,616 to Livingston: as discussed in Allowable Subject Matter section
US 9,481,157 to Ackerman: as discussed in Allowable Subject Matter section


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745